Citation Nr: 0933837	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-41 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for herniation of the 
lumbar spine at L4-5.

2.  Entitlement to an increased rating for chronic low back 
strain with degenerative arthritic changes of the lumbar 
spine, currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1985 to 
June 1989.

These matters come to the Board of Veterans' Appeals (Board) 
following December 2003 and December 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, and Des Moines, Iowa, respectively.

This case was previously remanded by the Board in December 
2008 for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.

Of note, the Appeals Management Center (AMC) granted service 
connection for degenerative arthritic changes of the lumbar 
spine in a June 2009 rating decision and merged that 
condition with the Veteran's service-connected chronic low 
back strain.  A June 2009 supplemental statement of the case 
(SSOC) denied service connection for herniation of the lumbar 
spine at L4-5.  The Board has adopted the AMC's framework for 
these issues.

The Board observes that the Veteran asserted in his December 
2006 substantive appeal, that a 100 percent rating should be 
awarded from September 19, 2004, to October 18, 2004, as he 
was recovering from disc surgery.  Inasmuch as service 
connection for herniation at L4-5 is being awarded herein, 
the matter of entitlement to a temporary total rating for 
convalescence is referred to the RO for further action.  


FINDINGS OF FACT

1.  Resolving all doubts in the Veteran's favor, the 
Veteran's herniation of the lumbar spine at L4-5 is 
etiologically related to active service.

2.  From July 10, 2003 to May 20, 2005, the Veteran's chronic 
low back strain with degenerative arthritic changes of the 
lumbar spine is characterized by severe impairment with 
recurring attacks, with intermittent relief; ankloysis of the 
lumbar spine is not shown. 

3.  From May 20, 2005, the Veteran's chronic low back strain 
with degenerative arthritic changes of the lumbar spine is 
not characterized forward flexion of the thoracolumbar spine 
of 30 degrees or less or favorable anklysosis of the entire 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Herniation of the lumbar spine at L4-5 was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  From July 10, 2003 to May 19, 2003, the criteria for a 
disability evaluation of 40 percent for the Veteran's chronic 
low back strain with degenerative arthritic changes of the 
lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).

3.  From May 20, 2003, the criteria for a disability 
evaluation in excess of 20 percent for the Veteran's chronic 
low back strain with degenerative arthritic changes of the 
lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

1.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim for service connection 
for herniation of the lumbar spine at L4-5, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

With respect to the Veteran's claim for a higher rating for 
his service-connected back disabilities, United State Code, 
Title 38, Section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In the present case, the Veteran received a letter in October 
2003 informing him that he must submit evidence showing that 
his service connected disability had increased in severity 
and advising him of the types of medical and lay evidence 
that he may submit, such statements from his doctor or other 
individuals who are able to describe the manner in which his 
disability has become worse.  There was no reference to the 
effect of the condition's worsening on the Veteran's 
employment and daily life, or to the diagnostic criteria for 
establishing a higher rating for his chronic low back strain.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
Veteran clearly described the effect his chronic low back 
strain had on both his daily activities and his employment to 
the October 2003 and March 2009 VA examiners.  Thus, as the 
Board finds the Veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Veteran was examined by VA during the 
pendency of this appeal, and was provided with the 
appropriate rating criteria in the statement of the case 
(SOC) promulgated in November 2005.  The claim was 
readjudicated, and an SSOC was promulgated in June 2009.  
Each SOC and SSOC contained the appropriate rating criteria.  
Furthermore, in a July 2009 written brief, the Veteran's 
representative made reference to specific Diagnostic Codes 
pertaining to back disabilities suggesting that the Veteran, 
through his representative, had actual knowledge of the 
criteria necessary to establish a higher rating.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the United States Court of Appeals for Veterans 
Claims (Court) to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

2.  Duty to Assist

The Veteran's service treatment records, VA treatment 
records, private treatment records, and VA authorized 
examination reports have been associated with the claims 
file.

The Veteran was afforded VA examinations with respect to the 
claimed conditions.  
Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board 
has reviewed the October 2003, May 2005, and March 2009 VA 
examinations and finds them to be adequate for rating 
purposes.  Collectively, the examiners reviewed the claims 
file, recorded the Veteran's history and current complaints, 
conducted physical examinations and laboratory testing, 
recorded findings relevant for rating the Veteran's chronic 
low back strain, and, when appropriate, provided opinions as 
to the etiology of the Veteran's herniation of the lumbar 
spine at L4-5 with supporting rationale.

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.


Claim for Service Connection

The Veteran seeks service connection for herniation of the 
lumbar spine at L4-5.  Although not specifically raised by 
the Veteran, the Board will also consider the Veteran's claim 
on a secondary basis to his service-connected low back 
strain.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Board 
notes that VA amended its regulation pertaining to secondary 
service connection, effective from October 10, 2006.  See 71 
Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the nonservice-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran has a detailed treatment history related to his 
back.  This discussion will focus on records pertaining to 
the herniation of the lumbar spine at L4-5.  Notably, the 
Veteran was awarded service connection in an October 1989 
rating for chronic low back strain, effective June 1989.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of herniation at L4-5.  The Veteran 
did strain his lower back while opening a window in May 1987, 
but is presently service connected for that lumbar strain.

Private treatment records dated February 2003 include an MRI 
report diagnosing the Veteran with small disk herniation 
centrally and towards the left at L4-5.  VA treatment records 
dated February 2003 and March 2003 indicate the Veteran 
reported a new onset of back pain.  He mentioned the February 
2003 report.  The initial pain was fairly severe, with some 
pain down the left leg.  He received an injection and stated 
he would be seeing a chiropractor.

The Veteran was afforded a VA examination in October 2003.  
The claims file was reviewed by the examiner.  The Veteran 
stated that, in November 2002, he was working in his backyard 
and attempted to lift a garage door.  He developed severe 
pain in his back which radiated posteriorly into his left 
lower extremity.  The examiner noted the February 2003 MRI 
report.  An x-ray performed during the examination revealed 
disc space narrowing at L4-5 and L5-S1, as well as mild 
osteophyte formation at L3, L4, and L5.  Based upon the 
information in the claims file, the history provided by the 
Veteran, and a physical examination, the examiner concluded 
that it was at least as likely as not that the Veteran had a 
pre-existing service-connected back condition with narrowing 
of the L4-S1 disc space.  He further stated that it was at 
least as likely as not that the Veteran's current complaints 
are due to the injury he incurred in November 2002 when he 
lifted a garage door.  

The Veteran received chiropractic treatment from October 2003 
through January 2004.  In September 2004, the Veteran 
underwent a left L4-5 microdiskectomy and micro dissection.

The Veteran was afforded an additional VA examination in May 
2005.  The claims file was reviewed by the examiner.  The 
examiner recorded the Veteran's history, including the 
February 2003 MRI report discussed above and the Veteran's 
September 2004 diskectomy.  Review of the claims file also 
showed that the Veteran's body mass index (BMI) had averaged 
about 33 over the past five years.  Based on review of the 
claims file, physical examination, and a history provided by 
the Veteran, the examiner concluded that the Veteran's muscle 
spasms in service are less likely than not causative of the 
herniation at L4-5.  He stated that it was more likely that 
the Veteran's excess weight gain after service led to the 
degenerative changes of the lumbar spine which precipitated 
with a herniation of the lumbar disk in November 2002.  The 
examiner based this opinion on numerous scientific studies 
that have shown that once BMI exceeds 29 patients are at 
increased risk of degenerative changes of the spine, hips, 
and knees.

The Veteran was afforded an additional VA examination in 
March 2009.  The claims file was reviewed and the relevant 
history of the Veteran was recorded.  The examiner also 
conducted a thorough physical examination of the Veteran.  
The examiner concluded that it was less likely than not that 
the Veteran's current claimed back condition was directly 
related to the back strain noted in his service treatment 
records.  However, the examiner further noted that it was at 
least as likely as not that the Veteran's current claimed 
back condition was consistent with the diagnosis of 
arthritis, and that the disorder manifested within one year 
following active military service.  These conclusions were 
based on the Veteran's history, physical examination, and a 
comparison to various sports medicine texts.

The Board finds that the evidence in this case is in 
equipoise with respect to the Veteran's herniation at L4-5.  
The October 2003 VA examiner concluded that the Veteran had a 
pre-existing service-connected disability with narrowing of 
the L4-S1 disk space, but that it was as least as likely as 
not that his complaints at the time were due to the injury he 
incurred in November 2003 when he lifted a garage door.  
However, the examiner did not provide an opinion as to 
whether the likelihood that his herniation could be related 
to service or service-connected back disability.  

The May 2005 examiner concluded that it was less likely than 
not that the Veteran's herniation at L4-5 was caused by his 
muscle spasms in service, and that such herniation was more 
likely than not caused by post-service weight gain.  However, 
he opined that degenerative changes of the lumbar spine 
precipitated with a herniation of the lumbar disk in November 
2002.  As mentioned previously, service connection for 
arthritic changes of the lumbar spine has recently been 
awarded.  

Finally, the March 2009 examiner stated that the claimed 
condition was less likely than not related to back strain in 
service, but at least as likely as not consistent with 
arthritis manifesting within one year following discharge 
from service.  The Board notes that the March 2009 
examination report does not specifically reference a 
herniated disc, but instead refers to a "claimed back 
condition."

There is some ambiguity as to the relationship between the 
Veteran's current disc herniation and active service.  As the 
evidence suggests that the Veteran's now service connected 
degenerative arthritis of the lumbar spine precipitated his 
herniation, the Board applying the benefit of the doubt 
doctrine, concludes that service connection is warranted for 
herniation of the lumbar spine at L4-5.


Increased Rating Claim

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, 
the Board has concluded that a staged rating is warranted in 
this case.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine.  The record reveals that 
the Veteran's claim for an increased evaluation for his 
service-connected chronic lumbosacral disability was received 
at the RO in July 2003.  In a precedent opinion of the VA 
Office of the General Counsel, it was held that, when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board must determine whether the intervening change is more 
favorable to the Veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change. 
VAOPGCPREC 3-2000.  Accordingly, the Board will consider both 
sets of criteria in evaluating the Veteran's claim. 

Under the former criteria, the disabilities of the back are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2003).  As discussed below, there is no evidence of a 
fractured vertebra or ankylosis of the spine, therefore 
Diagnostic Codes 5285-5289 are not applicable.  Moreover, 
there is no evidence of sacro-iliac injury or weakness, and 
therefore Diagnostic Code 5294 is not applicable.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate or a 40 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 20 percent evaluation is warranted for intervertebral disc 
syndrome productive of moderate impairment, with recurring 
attacks.  A 40 percent evaluation is warranted in the case of 
severe impairment with recurring attacks, with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain warrants a 
noncompensable evaluation if there are slight subjective 
symptoms only.  A 10 percent evaluation is warranted if it is 
manifested by characteristic pain on motion.  A 20 percent 
evaluation is assigned for muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine. 
 
The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Under the new criteria, the General Rating Formula for 
Diseases and Injuries of the Spine provides that a rating of 
10 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  A rating of 20 percent is assignable for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  A 40 percent rating 
is assignable where forward flexion of the thoracolumbar 
spine is 30 degrees or less, or there is favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51, 455 
(Aug. 27, 2003).

1.  Evidentiary Background

The Veteran is currently assigned a 20 percent rating under 
the "old" criteria and Diagnostic Code 5295.  The Veteran 
filed his claim in July 2003.  In rating the Veteran's 
condition, the Board has included the findings made with 
respect to the herniation at L4-5 which, as discussed above, 
are deemed to be service-connected.  

The Veteran was afforded a VA examination in October 2003.  
With respect to his level of disability, the Veteran reported 
pain in his lumbar area which radiated posteriorly into his 
left lower extremity.  He rated the pain as a 4 on a scale of 
1 to 10.  He also reported some numbness in the left lower 
extremity.  He had flare-ups which occurred every morning.  
During these flare-ups, pain was about 7.5 on a scale of 1 to 
10.  During the examination, the Veteran was unable to sit, 
and instead ambulated around the room.  He denied any bowel 
problems, bladder problems, erectile dysfunction, or visual 
disturbance.  He did not use any assistive devices to walk, 
and he was able to walk about 3 miles or 45 minutes.  He was 
able to eat, groom, bathe, toilet, and dress.  He was unable 
to get on the toilet or have sex with his wife in the 
morning.  He was unable to hunt, lift more than 40 pounds, or 
run, but was able to drive.

On physical examination, the Veteran was unable to sit in a 
position for more than a few minutes due to back pain, and 
appeared to be in distress when asked to move his lumbar 
spine.  He limped on his lower left extremity.  Forward 
flexion of the lumbar spine was measured at 40 degrees, and 
extension was measured at 30 degrees.  Lateral flexion was 35 
degrees to the left and 25 degrees to the right.  Rotation 
was measured at 30 degrees bilaterally.  On repetitive 
testing, forward flexion was 65 degrees and extension was 30 
degrees.  The Veteran was unable to do more than 6 flexion 
and extension repetitions due to pain, weakness, and lack of 
endurance.  Spasm of the lumbar spine was noted, and there 
was weakness.  The motor strength of the lumbar 
paramusculature was 4+/5.  A decrease of lumbar lordosis was 
noted.  The motor strength of the quadriceps, hamstrings and 
gastrocnemius muscles were 5+/5 bilaterally.  Deep tendon 
reflexes of the patellar and Achilles were +1/4.  Plantar 
reflexes were down going.  Lesegue's sign was positive on the 
right at 80 degrees and on the left at 70 degrees.  X-rays 
showed disc space narrowing at L4-5 and L5-S1.  There was 
also mild marginal osteophyte formation at L3, L4, and L5.  
Based on these findings, the examiner concluded that the 
Veteran had moderate impairment of the lumbar spine due to 
pain, weakness, and limited motion.  He was diagnosed with 
disk herniation of L4-5 and degenerative disc disease, 
described as mild by the examiner.

The Veteran was afforded an additional VA examination in May 
2005, subsequent to a diskectomy in September 2004.  On 
physical examination, forward flexion of the low back was 
measured at 105 degrees, with tightness extending into the 
left hip and thigh.  After repetitive testing, forward 
flexion was measured at 101 degrees.  Extension was measured 
at 20 degrees.  Lateral flexion was 20 degrees on the right 
and 30 degrees on the left.  Rotation was 45 degrees 
bilaterally.  There was no tenderness to palpitation over the 
lumbar spine, nor were there palpable muscle spasms.  
Straight leg testing was negative bilaterally.  Reflexes were 
2+ and symmetrical, though there was a subjective decrease to 
pinprick examination over the lateral dorsum of the left 
foot.  The examiner diagnosed degenerative changes of the 
lumbar spine leading to herniation of the L4-5 disc, status 
post diskectomy.

The Veteran underwent a third VA examination in March 2009.  
The Veteran denied any urinary or bowel symptoms, erectile 
dysfunction or falls.  He reported some numbness.  He 
reported pain in the mornings, described as a small ache or 
pressure which was mild in severity and usually lasted a 
matter of minutes.  There was some radiation of pain in the 
left sciatica.  The Veteran also reported mild flare-ups 
occurring every 1 to 2 months.  The flare-ups were mild in 
severity and lasted a matter of hours.  Fatigue, pain, and a 
lack of stamina significantly affected the Veteran's 
occupational duties.  He reported a mild impact on activities 
such as traveling, recreation, and chores, as well as a 
moderate impact on sports and exercise.

On physical examination, the Veteran's gait and posture were 
normal.  Lumbar flattening was noted.  Spasms, guarding, and 
pain with motion were noted in the thoracic sacrospinalis.  
No abnormalities were noted on the motor exam, sensory exam, 
or reflex exam.  Forward flexion of the lumbar spine was 90 
degrees and extension was 30 degrees.  Lateral flexion was 15 
degrees bilaterally, and rotation was 30 degrees bilaterally.  
There was objective evidence of pain on active range of 
motion testing.  No additional limitation was noted after 
repetitive testing.  X-rays showed disc height loss at L5-L6 
and L6-S1.  There was facet osteoarthritis greatest in the 
lower lumbar spine which likely encroached on the neural 
formina at L5-L6 and L6-S1.  The Veteran was diagnosed with 
degenerative disc disease, mild activity dependent sciatica, 
and mechanical low back pain due to abdominal muscle 
weakness.

Rating prior to May 20, 2005

The Veteran filed his claim for an increased rating on July 
10, 2003.  The Board has concluded that a 40 percent 
disability evaluation is warranted beginning on that date 
through May 19, 2005, the day before the Veteran's second VA 
examination during the period on appeal.

Initially, the Board will consider the old criteria with 
respect to the Veteran's claim.  The Board observes that 
there is a lack of sufficient objective evidence to rate the 
Veteran's disability prior to September 2003.  However, the 
Veteran was afforded a VA examination shortly after the 
regulation change in October 2003.  The Board finds that 
there is nothing in the record to suggest that the 
manifestations recorded at the time of that examination 
differed from those experienced by the Veteran prior to the 
examination.  Thus, the Board finds that application of the 
findings for the period prior to the date of the examination 
is appropriate.
  
Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 20 percent evaluation is warranted for intervertebral disc 
syndrome productive of moderate impairment, with recurring 
attacks; a 40 percent evaluation is warranted in the case of 
severe impairment with recurring attacks, with intermittent 
relief; and a 60 percent disability evaluation is warranted 
for intervertebral disc syndrome with pronounced impairment 
and persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
The evidence of record shows the Veteran is diagnosed with 
degenerative disc disease.  During the Veteran's October 2003 
VA examination, the Veteran reported constant pain rated as 4 
on a scale of 1 to 10, with flare-ups every morning rated as 
7.5.  He was unable to sit during the examination, limped on 
his lower left extremity, and appeared in distress when asked 
to move his lumbar spine.  He had spasms of the lumbar spine, 
a decrease in lumbar lordosis, and weakness of the lumbar 
paramusculature.  There was also positive Lasegue's sign 
bilaterally.  The Veteran reported taking two Advil a day 
which was helpful.  The Board finds these symptoms to be 
consistent with a 40 percent disability rating, as they 
reflect symptoms consistent with severe lumbosacral strain.  
As noted above, while he was unable to get hunt, lift, more 
than 40 pounds, or run, he was able to drive, walk about 3 
miles or 45 minutes.  Likewise, he was able to eat, groom, 
bathe, toilet, and dress himself.   Based on the foregoing, 
the Board concludes that the evidence prior to May 20, 2005, 
more closely approximates the criteria for severe impairment.  

With respect to a rating in excess of 40 percent, the record 
does not reflect that the Veteran's chronic lumbar strain 
with arthritic changes of the lumbar spine resulted in 
symptoms consistent with pronounced intervertebral disc 
syndrome.  To the extent that any neurological symptoms may 
be attributed to the herniated L4-5 that has been awarded 
service connection herein, such matters will be addressed 
when the RO issues a rating decision implement the grant of 
service connection. 

The Board has also considered the application of other 
diagnostic codes including Diagnostic Codes 5295 and 5292, in 
effect prior to September 26, 2003.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, a 40 percent rating is the 
maximum evaluation for the disabilities listed under these 
codes.  Since the Veteran is already assigned the maximum 
disability evaluation, the Veteran cannot receive an award in 
excess of his current rating under these codes.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  Furthermore, 
under the former criteria in effect prior to September 26, 
2003, unfavorable ankylosis of the lumbar spine warrants a 
rating in excess of 40 percent. The competent evidence of 
record does not reveal any notations, documentation or 
diagnosis with respect to ankylosis. Thus, the evidence does 
not warrant a higher disability rating on the basis of 
unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5289.

The Board now turns to the new rating criteria in effect 
after September 26, 2003. Under these regulations, the 
Veteran's service-connected lumbar strain with arthritic 
changes is evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
As noted above, the RO has yet to address the initial rating 
for herniation of L4-5 and the RO will have the opportunity 
to address the symptoms related to intervertebral disc 
syndrome when it effectuates the Board decision.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a higher disability evaluation of 50 percent is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  In this case, however, there is no 
evidence or finding of ankylosis, favorable or unfavorable.  

The Board has considered whether a higher disability rating 
is warranted for the Veteran's low back disability based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). The Board recognizes 
that the evidence includes complaints of flare-ups and that 
VA examination reports reveal notations of functional loss 
upon repetition.  However, the Board finds that the 40 
percent disability evaluation to be assigned for the period 
prior to May 20, 2005, appropriately reflects the functional 
impairment (including pain, flare-ups, and reduction in full 
range of motion) that the Veteran experiences.  Additional 
functional loss due to pain such as to warrant the next 
higher evaluation is not evident for the Veteran's low back 
strain and arthritis.  That is, the evidence does not show 
that the additional functional impairment during flare-ups 
results in symptoms consistent with unfavorable ankylosis.

In sum, a 40 percent disability rating, but no greater, is 
warranted for the period prior to May 20, 2005.   See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified). 

Rating from May 20, 2005

The Board has concluded that a disability rating in excess of 
20 percent is not warranted for this period, as the evidence 
shows the Veteran's disability is not characterized by 
symptoms as severe as the prior period.  That is, the 
evidence since May 20, 2005, doe not met the criteria for a 
rating in excess of 20 percent.  

Range of motion testing during the May 2005 VA examination 
noted forward flexion in excess of 100 degrees, extension of 
20 degrees, right lateral flexion of 20 degrees, left lateral 
flexion of 30 degrees, and rotation of 45 degrees 
bilaterally.  .  During the March 2009 VA examination, 
forward flexion was 90 degrees, lateral flexion was 15 
degrees bilaterally, rotation was 30 degrees bilaterally, and 
extension was 30 degrees.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. Forward flexion of the lumbar spine was 90 degrees or 
more during the Veteran's May 2005 and March 2009 VA 
examinations.  Therefore, a higher rating under the General 
Rating Formula is not warranted.  The Board again recognizes 
that the Veteran's complaints of flare-ups.  However, the 
evidence does not show that the additional functional 
impairment during flare-ups results in symptoms consistent 
with favorable ankylosis of the thoracolumbar spine.  On the 
contrary the March 2009 VA examination, while identifying 
flare-ups, described them as mild occurring every 1 to 2 
months.  Furthermore, the examiner opined that there was no 
additional limitation of motion or other functional 
impairment during flare-ups other than an increased in the 
back and muscle aches for which the Veteran just "toughs 
through it."  The Veteran did not use assistive devices or 
aids and had no limitation to walking.  While he complained 
of mild pain, he did not have a history of fatigue or 
weakness.  Accordingly, the Board finds that the 
manifestations of the Veteran's lumbar spine strain and 
arthritis are accurately rated under the 20 percent rating in 
effect from May 20, 2005.  

Again, as noted above any neurological manifestations of 
intervertebral disc syndrome such as incapacitating episodes 
will be addressed by the RO when if effectuates the grant of 
service connection for the Veteran's herniated L4-5 

Extraschedular consideration

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's low 
back disorder with the established criteria found in the 
rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
There is nothing in the record to indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case. 


ORDER

Service connection for herniation of the lumbar spine at L4-5 
is granted.

A 40 percent disability rating prior to May 20, 2005, for 
chronic low back strain with degenerative arthritic changes 
of the lumbar spine, is granted.

A disability rating in excess of 20 percent from May 20, 
2005, for chronic low back strain with degenerative arthritic 
changes of the lumbar spine is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


